DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 09/22/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 11,214,344 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claim Objections
Claim 1 is objected to because of the following informalities: the steam-releasing sealing portion fails to set forth a second sealing portion and a sixth sealing portion to warrant the language “a third sealing portion”, “a fourth sealing portion”, “a fifth sealing portion” and “a seventh sealing portion”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  The specification, as originally filed, lacks antecedent basis for the third and fifth sealing portions each having a width defined by a pair of edges that extend in parallel.  There is nothing in the original specification indicating that applicant ever contemplated the third and fifth sealing portions each having a width defined by a pair of edges that extend in parallel.  Moreover, there is nothing in the original specification indicating that the original drawings be considered as blueprints such that the third and fifth sealing portions are depicted with the explicit geometry of having a width defined by a pair of edges that extend in parallel, as is now claimed.  This is a new matter rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, and 4-14 are rejected under 35 U.S.C. 103 as being unpatentable over Japanese Document No. 2010-36969 to Hirai.
Regarding claim 1, Hirai discloses steam-releasing pouch comprising: two laminated sheets (1, 2; Fig. 7) forming an accommodation compartment that accommodates a content (Figs. 1(a), 1(b)); a sealing portion (8, 9) that seals the two laminated sheets to form an opening (11) that opens part of the accommodation compartment; and a steam-releasing sealing portion formed in the sealing portion to open as pressure of the accommodation compartment increases in a state in which the opening is sealed (machine translation paragraph [0019]).  Hirai discloses the laminated sheets (1, 2; Fig. 7) comprise a gas barrier film (21), an intermediate layer (22), and a sealant layer (23), which meets the structure implied by the recitation “the steam-releasing sealing portion includes a first sealant layer having at least a first base layer that faces the accommodation compartment and a second base layer laminated with the first base layer and a second sealant layer having at least a third base layer that faces the accommodation compartment and a fourth base layer laminated with the third base layer, the first base layer and the third base layer are joined together”.  Hirai discloses the steam-releasing sealing portion is arranged in a projection (2a, 2b), which is formed by folding one of the two laminated sheets, the projection includes a folding line (10) that extends along a peak of the projection (paragraph [0019]; Figs. 1-6), the steam-releasing sealing portion includes a first sealing portion, a third sealing portion, a fourth sealing portion, a fifth sealing portion, and a seventh sealing portion, the first sealing portion (portion of left pattern seal portion 4 adjacent to side seal portion 8; Fig. 1) is arranged on one edge of the steam-releasing pouch in a widthwise direction, and continuous with the folding line (Fig. 1), the third sealing portion (4; to the right of the portion of left pattern seal portion 4 that is adjacent to side seal portion 8; Fig. 1) is inclined toward the folding line from a one side toward the other side of the steam-releasing pouch in the widthwise direction, and not continuous with the folding line (Fig. 1), the fourth sealing portion (3) is continuous with the third sealing portion, recessed away from the folding line (Fig. 1), and not continuous with the folding line, the fifth sealing portion (5; to the left of the portion of right pattern seal portion 5 adjacent to side seal portion 8; Fig. 1) is continuous with the fourth sealing portion, inclined away from the folding line from the one side toward the other side of the steam-releasing pouch in the widthwise direction, and not continuous with the folding line (Fig. 1), and the seventh sealing portion (portion of right pattern seal portion 5 adjacent to side seal portion 8; Fig. 1) is arranged on the other edge of the steam-releasing pouch in the widthwise direction, and continuous with the folding line (Fig. 1).
However, Hirai does not disclose the inclined third and fifth sealing portions each having width defined by a pair of edges that extend in parallel.  It would have been an obvious design choice to a person having ordinary skill in the art before the effective filing date of the claimed invention to make each of the inclined third and fifth sealing portions with a width defined by a pair of edges that extend in parallel in the Hirai pouch, since a change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results.
Regarding claim 2, Hirai discloses the laminated sheets (1, 2; Fig. 7) comprise a gas barrier film (21), an intermediate layer (22), and a sealant layer (23), which meets the structure implied by the recitation “the first base layer and the second base layer have different inner structures, the third base layer and the fourth base layer have different inner structures, and the first base layer and the third abase layer have the same inner structure.”
Regarding claim 4, Hirai discloses the pouch being formed from a film comprising a gas barrier (21) that includes a base material (17) having a thickness of 3-200 µm (paragraph 0068]), a primer layer (18) having a thickness of 0.01-2 µm (paragraph [0081]), a thin film layer (19) having a thickness of 5-300 nm (which converts to 0.005-0.3 µm; paragraph [0038]), and a barrier film layer (20) having a thickness of 0.3 µm (paragraph [0102]).  Hirai further discloses the film forming the pouch comprises an intermediate layer (22) having a thickness of 10-30 µm (paragraph [0094]), and a heat seal layer (23) having a thickness of 15-200 µm (paragraph [0095]).  Therefore, the gas barrier (21) and the heat seal layer (23) forming the pouch in Hirai, as discussed above, encompasses the recitation “the second base layer has a thickness that is less than or equal to 95% of a thickness of the first sealant layer.”
Regarding claim 5, Hirai discloses the pouch being formed from a film comprising a gas barrier (21) that includes a base material (17) having a thickness of 3-200 µm (paragraph 0068]), a primer layer (18) having a thickness of 0.01-2 µm (paragraph [0081]), a thin film layer (19) having a thickness of 5-300 nm (which converts to 0.005-0.3 µm; paragraph [0038]), and a barrier film layer (20) having a thickness of 0.3 µm (paragraph [0102]).  Hirai further discloses the film forming the pouch comprises an intermediate layer (22) having a thickness of 10-30 µm (paragraph [0094]), and a heat seal layer (23) having a thickness of 15-200 µm (paragraph [0095]).  Therefore, the gas barrier (21) and the heat seal layer (23) forming the pouch in Hirai, as discussed above, encompasses the recitation “the second base layer has a thickness that is less than or equal to 92% of the thickness of the first sealant layer.”
Regarding claim 6, Hirai discloses the pouch being formed from a film comprising a gas barrier (21) that includes a base material (17) having a thickness of 3-200 µm (paragraph 0068]), a primer layer (18) having a thickness of 0.01-2 µm (paragraph [0081]), a thin film layer (19) having a thickness of 5-300 nm (which converts to 0.005-0.3 µm; paragraph [0038]), and a barrier film layer (20) having a thickness of 0.3 µm (paragraph [0102]).  Hirai further discloses the film forming the pouch comprises an intermediate layer (22) having a thickness of 10-30 µm (paragraph [0094]), and a heat seal layer (23) having a thickness of 15-200 µm (paragraph [0095]).  Therefore, the gas barrier (21) and the heat seal layer (23) forming the pouch in Hirai, as discussed above, encompasses the recitation “the second base layer has a thickness that is greater than or equal to 50% of the thickness of the first sealant layer.”
Regarding claim 7, Hirai discloses the pouch being formed from a film comprising a gas barrier (21) that includes a base material (17) having a thickness of 3-200 µm (paragraph 0068]), a primer layer (18) having a thickness of 0.01-2 µm (paragraph [0081]), a thin film layer (19) having a thickness of 5-300 nm (which converts to 0.005-0.3 µm; paragraph [0038]), and a barrier film layer (20) having a thickness of 0.3 µm (paragraph [0102]).  Hirai further discloses the film forming the pouch comprises an intermediate layer (22) having a thickness of 10-30 µm (paragraph [0094]), and a heat seal layer (23) having a thickness of 15-200 µm (paragraph [0095]).  Therefore, the gas barrier (21) and the heat seal layer (23) forming the pouch in Hirai, as discussed above, encompasses the recitation “the second base layer has a thickness that is greater than or equal to 58% of the thickness of the first sealant layer.”
Regarding claim 8, Hirai discloses the pouch being formed from a film comprising a gas barrier (21) that includes a base material (17) having a thickness of 3-200 µm (paragraph 0068]), a primer layer (18) having a thickness of 0.01-2 µm (paragraph [0081]), a thin film layer (19) having a thickness of 5-300 nm (which converts to 0.005-0.3 µm; paragraph [0038]), and a barrier film layer (20) having a thickness of 0.3 µm (paragraph [0102]).  Hirai further discloses the film forming the pouch comprises an intermediate layer (22) having a thickness of 10-30 µm (paragraph [0094]), and a heat seal layer (23) having a thickness of 15-200 µm (paragraph [0095]).  Therefore, the gas barrier (21) and the heat seal layer (23) forming the pouch in Hirai, as discussed above, encompasses the recitation “the first base layer has a thickness that is less than or equal to 50% of the thickness of the first sealant layer.”
Regarding claim 9, Hirai discloses the pouch being formed from a film comprising a gas barrier (21) that includes a base material (17) having a thickness of 3-200 µm (paragraph 0068]), a primer layer (18) having a thickness of 0.01-2 µm (paragraph [0081]), a thin film layer (19) having a thickness of 5-300 nm (which converts to 0.005-0.3 µm; paragraph [0038]), and a barrier film layer (20) having a thickness of 0.3 µm (paragraph [0102]).  Hirai further discloses the film forming the pouch comprises an intermediate layer (22) having a thickness of 10-30 µm (paragraph [0094]), and a heat seal layer (23) having a thickness of 15-200 µm (paragraph [0095]).  Therefore, the gas barrier (21) and the heat seal layer (23) forming the pouch in Hirai, as discussed above, encompasses the recitation “the first base layer has a thickness that is less than or equal to 50% of the thickness of the first sealant layer.”
Regarding claim 10, Hirai discloses the pouch being formed from a film comprising a gas barrier (21) that includes a base material (17) having a thickness of 3-200 µm (paragraph 0068]), a primer layer (18) having a thickness of 0.01-2 µm (paragraph [0081]), a thin film layer (19) having a thickness of 5-300 nm (which converts to 0.005-0.3 µm; paragraph [0038]), and a barrier film layer (20) having a thickness of 0.3 µm (paragraph [0102]).  Hirai further discloses the film forming the pouch comprises an intermediate layer (22) having a thickness of 10-30 µm (paragraph [0094]), and a heat seal layer (23) having a thickness of 15-200 µm (paragraph [0095]).  Therefore, the gas barrier (21) and the heat seal layer (23) forming the pouch in Hirai, as discussed above, encompasses the recitation “the first base layer has a thickness that is greater than or equal to 5% of the thickness of the first sealant layer.”
Regarding claim 11, Hirai discloses the pouch being formed from a film comprising a gas barrier (21) that includes a base material (17) having a thickness of 3-200 µm (paragraph 0068]), a primer layer (18) having a thickness of 0.01-2 µm (paragraph [0081]), a thin film layer (19) having a thickness of 5-300 nm (which converts to 0.005-0.3 µm; paragraph [0038]), and a barrier film layer (20) having a thickness of 0.3 µm (paragraph [0102]).  Hirai further discloses the film forming the pouch comprises an intermediate layer (22) having a thickness of 10-30 µm (paragraph [0094]), and a heat seal layer (23) having a thickness of 15-200 µm (paragraph [0095]).  Therefore, the gas barrier (21) and the heat seal layer (23) forming the pouch in Hirai, as discussed above, encompasses the recitation “the first base layer has a thickness that is greater than or equal to 8% of the thickness of the first sealant layer.”
Regarding claim 12, Hirai discloses the pouch being formed from a film comprising a gas barrier (21) that includes a base material (17) having a thickness of 3-200 µm (paragraph 0068]), a primer layer (18) having a thickness of 0.01-2 µm (paragraph [0081]), a thin film layer (19) having a thickness of 5-300 nm (which converts to 0.005-0.3 µm; paragraph [0038]), and a barrier film layer (20) having a thickness of 0.3 µm (paragraph [0102]).  Hirai further discloses the film forming the pouch comprises an intermediate layer (22) having a thickness of 10-30 µm (paragraph [0094]), and a heat seal layer (23) having a thickness of 15-200 µm (paragraph [0095]).  Therefore, the gas barrier (21) and the heat seal layer (23) forming the pouch in Hirai, as discussed above, encompasses the recitation “the first base layer has a thickness that is within a range of 5% to 100% in percentage relative to a thickness of the second base layer.”
Regarding claim 13, Hirai discloses the pouch being formed from a film comprising a gas barrier (21) that includes a base material (17) having a thickness of 3-200 µm (paragraph 0068]), a primer layer (18) having a thickness of 0.01-2 µm (paragraph [0081]), a thin film layer (19) having a thickness of 5-300 nm (which converts to 0.005-0.3 µm; paragraph [0038]), and a barrier film layer (20) having a thickness of 0.3 µm (paragraph [0102]).  Hirai further discloses the film forming the pouch comprises an intermediate layer (22) having a thickness of 10-30 µm (paragraph [0094]), and a heat seal layer (23) having a thickness of 15-200 µm (paragraph [0095]).  Therefore, the gas barrier (21) and the heat seal layer (23) forming the pouch in Hirai, as discussed above, encompasses the recitation “the first base layer has a thickness that is within a range of 9% to 71% in percentage relative to a thickness of the second base layer.”
Regarding claim 14, Hirai discloses the two sheets include a pouch body that forms a main part of the accommodation compartment, as discussed above, which meets the structure implied by the functional recitation “wherein the projection is configured to pop out of the pouch body.”

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Japanese Document No. 2010-36969 to Hirai and Japanese Document No. 2001-270569 to Shibazaki et al. (hereafter Shibazaki).
Regarding claim 15, Hirai discloses the claimed invention, as discussed above, except for the steam-releasing portion including a second sealing portion and a sixth sealing portion, the second sealing portion is continuous with the first sealing portion and the third sealing portion, and extends in parallel with the folding line, and the sixth sealing portion is continuous with the fifth sealing portion and the seventh sealing portion, and extends in parallel with the folding line.  Shibazaki teaches that it is known in the art to provide a steam-releasing portion (7) a second sealing portion (16) and a sixth sealing portion (16), the second sealing portion is continuous with a first sealing portion (6) and a third sealing portion (18; Fig. 3), and extends in parallel with a folding line (Fig. 1), and the sixth sealing portion (16) is continuous with a fifth sealing portion (17; Fig. 3) and a seventh sealing portion (Fig. 1), and extends in parallel with the folding line (Fig. 1) in an analogous pouch.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide a second sealing portion and a sixth sealing portion, wherein the second sealing portion is continuous with the first sealing portion and the third sealing portion, and extends in parallel with the folding line, and the sixth sealing portion is continuous with the fifth sealing portion and the seventh sealing portion, and extends in parallel with the folding line in the steam-releasing portion of the Hirai pouch, as in Shibazaki, in order to prevent ends of the steam-releasing portion from bulging.

Allowable Subject Matter
Claim 3 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), 1st paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claims 1-15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JES F PASCUA whose telephone number is (571)272-4546. The examiner can normally be reached M-F; 7:30 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JES F PASCUA/Primary Examiner, Art Unit 3734